EXHIBIT 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 11, 2010, is by
and between IASIS Healthcare Corporation, a Delaware corporation (the
“Company”), and Phillip Mazzuca (the “Executive”).
WHEREAS, the Executive has experience beneficial to the Company’s operations,
management and business development of acute care hospitals, outpatient
facilities and ancillary medical services (the “Business”);
WHEREAS, the Company desires that effective October 11, 2010 (the “Effective
Date”), the Executive shall serve as Chief Operating Officer of the Company and
the Executive desires to hold such position under the terms and conditions of
this Agreement; and
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company.
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
1. Employment. The Company hereby offers to employ the Executive and the
Executive hereby accepts the offer of employment with the Company, upon the
terms and subject to the conditions set forth herein.
2. Term.
(a) Subject to termination pursuant to Section 10 hereof, the term of the
employment by the Company of the Executive pursuant to this Agreement (as the
same may be extended, the “Term”) shall commence on the Effective Date and
terminate on the fifth anniversary thereof.
(b) Commencing on the fifth anniversary of the Effective Date and on each
subsequent anniversary thereof, the Term shall automatically be extended for a
period of one (1) additional year following the expiration of the otherwise
applicable Term unless, not later than ninety (90) days prior to any such
anniversary date, either party hereto shall have notified the other party hereto
in writing that such extension shall not take effect.
3. Position; Location. During the Term, the Executive shall serve as Chief
Operating Officer of the Company. The Executive shall perform such duties as the
Chief Executive Officer or the Board shall determine, which duties shall not be
materially inconsistent with the duties to be performed by executives holding
similar offices in similarly-sized healthcare corporations. The Executive shall
report directly to the Chief Executive Officer. The parties acknowledge and
agree that during the Term, (i) the Executive’s principal office will not be
moved to a location more than 20 miles from Metropolitan Nashville and Davidson
County, Tennessee without his approval and (ii) the Company shall maintain, in
the organizational documents thereof, indemnification provisions providing for
the maximum indemnification permitted by applicable law of the Executive by the
Company for actions taken in his capacity as an officer or employee thereof
(and, notwithstanding anything herein to the contrary, the Executive’s right to
indemnification shall survive termination of the Executive’s employment with the
Company).

 

 



--------------------------------------------------------------------------------



 



4. Duties. During the Term, the Executive shall devote all of his time and
attention during normal business hours to the business and affairs of the
Company. Notwithstanding the foregoing, with the prior approval of the Chief
Executive Officer, the Executive may serve as a director of other entities,
provided, however that such entities do not directly compete with the Company in
any material respect; and provided, further, that the Executive may serve as a
director of no more than one for profit entity at any time, and such service
shall not interfere with his duties or responsibilities hereunder.
5. Salary and Bonus.
(a) During the period in which the Executive serves as Chief Operating Officer,
the Company shall pay to the Executive a base salary at the rate of $550,000 per
year. The Board shall review the base salary annually and may increase such
amount from time to time as it may deem advisable (such salary, as the same may
be increased, the “Base Salary”). The Base Salary shall be payable to the
Executive in substantially equal installments in accordance with the Company’s
normal payroll practices.
(b) During the period in which the Executive serves as Chief Operating Officer,
the Executive shall be eligible to receive for each fiscal year (or part
thereof), an annual cash target bonus (the “Bonus”) of 50% of Base Salary (the
“Bonus Target”) with a maximum annual bonus of one hundred percent (100%) of the
Base Salary, subject to the terms of the Company’s executive bonus plan (the
“Bonus Plan”) and subject to the satisfaction of certain performance objectives
to be determined by the Board (or a committee thereof) or, to the extent more
favorable to the Executive, other incentive compensation plan established by the
Board for the Company’s senior executive officers, as either of the same may be
amended from time to time (provided that no such amendment or alternative plan
shall diminish the Bonus Target and the associated maximum bonus opportunities
described above).
(c) Upon execution of this Agreement, the Company shall pay to the Executive a
one-time signing bonus in the amount of $75,000.
6. Stock Options. On or as soon as practical following the Effective Date,
Executive shall be issued options to acquire 165,000 shares of the Company’s
primary common stock at an exercise price equal to fair value per share as of
the grant date, (the “New Option”) pursuant to the terms and conditions of the
2004 Stock Option Plan and related stock option grant agreements. The New Option
shall be granted by delivery to and execution by the Executive and delivery to
and execution by the Company of a stock option agreement and, to the extent not
already executed, a stockholders agreement, each to be provided to the Executive
in the form attached hereto. Thereafter during the Term, the Executive shall be
eligible to participate in the 2004 Stock Option Plan or other equity plans
established by the Board for the Company’s senior executive officers, as the
same may be amended from time to time.

 

2



--------------------------------------------------------------------------------



 



7. Vacation, Holidays and Sick Leave. During the Term, the Executive shall be
entitled to paid vacation, paid holidays and sick leave in accordance with the
Company’s standard policies for its senior executive officers; provided that the
Executive shall during each year of the Term be entitled to at least five
(5) weeks of such vacation, which shall not accrue from year to year.
8. Business Expenses. The Executive shall be reimbursed for all reasonable and
necessary business expenses incurred by him in connection with his employment
(including, without limitation, expenses for travel and entertainment incurred
in conducting or promoting business for the Company) upon timely submission by
the Executive of receipts and other documentation in accordance with the
Company’s normal expense reimbursement policies.
9. Other Benefits. During the Term, the Executive shall be eligible to
participate fully in all health and other employee benefit arrangements
available to senior executive officers of the Company generally. The Company
shall reimburse the Executive for COBRA premium payments made by the Executive
for medical insurance coverage in respect of the period beginning on the
Effective Date and ending on the first date on which the Executive becomes
eligible for coverage under the Company’s medical insurance plan.
10. Termination of Agreement. The Executive’s employment by the Company pursuant
to this Agreement shall not be terminated prior to the end of the Term hereof
except as set forth in this Section 10.
(a) By Mutual Consent. The Executive’s employment pursuant to this Agreement may
be terminated at any time by the mutual written agreement of the Company and the
Executive.
(b) Death. The Executive’s employment pursuant to this Agreement shall be
terminated upon the death of the Executive, in which event the Executive’s
spouse or heirs shall receive (i) all Base Salary, vacation, annual bonus in
respect of the immediately preceding year (to the extent not already paid), and
entitlements under benefit plans (including stock option plans), in each case to
be paid or provided to the Executive under this Agreement or otherwise and
accrued through the Date of Termination (as defined in Section 10(h) hereof)
(collectively, the “Accrued Obligations”), (ii) to the extent applicable, an
amount equal to the pro rata bonus (the “Pro Rata Bonus”) determined by
comparing the Company’s actual performance measures applicable to the Bonus for
the fiscal year in which the Date of Termination occurs (the “Performance
Measures”) for the period beginning on the first day of the fiscal year during
which the Date of Termination occurs and ending on the last day of the month in
which the Date of Termination occurs, (such period, the “Bonus Measuring
Period”) with the aggregate budgeted Performance Measures as reflected in the
monthly budgets prepared by the Company and accepted by the Board with respect
to such period, and (iii) any other death benefits arrangements available to
senior executive officers of the Company generally, as in effect at that time.
The Pro Rata Bonus shall be in an amount equal to the product of (I) a fraction,
the numerator of which equals the number of months in the Bonus Measuring Period
and the denominator of which equals twelve and (II) the bonus set forth in the
Bonus Plan for the fiscal year in which the Date of Termination occurs, treating
the Bonus Measuring Period as if it was the full fiscal year for purposes of
determining the Executive’s bonus percentage. The payments required to be paid
pursuant to this paragraph 10(b) shall be paid to the Executive’s spouse or
heirs no later

 

3



--------------------------------------------------------------------------------



 



than ten (10) days following the Date of Termination; provided, however, that
any Pro Rata Bonus shall be paid to the Executive’s spouse or heirs no later
than five (5) days following the determination of the amount of such payments,
if any, and provided, further, that any benefits payable pursuant to Subsection
(iii) shall be payable in accordance with the Company’s normal practices as are
in effect at that time. Additionally, in the event the Executive’s employment is
terminated pursuant to this Section 10(b), all of the Executive’s options to
purchase shares of capital stock of the Company which are unvested as of the
Date of Termination but otherwise scheduled to vest on the first vesting date
scheduled to occur following the Date of Termination, shall immediately vest and
become exercisable on the Date of Termination and all remaining unvested options
shall terminate as of the Date of Termination. In the event the Executive’s
employment is terminated pursuant to this Section 10(b), all of the Executive’s
options to purchase capital stock of the Company which are vested as of the Date
of Termination or become vested pursuant to the immediately preceding sentence
may be exercised by the Executive’s spouse or heirs within the earlier of
(i) the tenth anniversary of the date the options were granted or (ii) one
(1) year following the Date of Termination and shall then terminate, and the
Executive’s spouse or heirs shall be permitted to exercise such options on a net
basis (e.g., by satisfying the exercise price and withholding tax obligations
having withheld a number of option shares that have a fair market value equal to
such obligations).
(c) Disability. The Executive’s employment pursuant to this Agreement may be
terminated by written notice to the Executive by the Company or to the Company
by the Executive in the event that (i) the Executive becomes unable to perform
his duties as set forth in Section 3 by reason of physical or mental illness or
accident for any six (6) consecutive month period or (ii) the Company receives
written opinions from both a physician for the Company and a physician for the
Executive that the Executive will be so disabled. In the event the Executive’s
employment is terminated pursuant to this Section 10(c), the Executive shall be
entitled to receive (A) the Accrued Obligations, (B) to the extent applicable,
an amount equal to the Pro Rata Bonus, and (C) any other Disability benefits
arrangements available to senior executive officers of the Company. All of the
payments required to be paid pursuant to this Section 10(c) shall be paid to the
Executive no later than ten (10) days following the Date of Termination;
provided, however, that any Pro Rata Bonus shall be paid to the Executive no
later than five (5) days following the determination of the amount of such
payments, if any, and provided, further, that any benefits payable pursuant to
Subsection (C) shall be payable in accordance with the Company’s normal
practices, as are in effect at that time. Additionally, in the event the
Executive’s employment is terminated pursuant to this Section 10(c), all of the
Executive’s options to purchase shares of capital stock of the Company which are
unvested as of the Date of Termination but otherwise scheduled to vest on the
first vesting date scheduled to occur following the Date of Termination, shall
immediately vest and become exercisable on the Date of Termination and all
remaining unvested options shall terminate as of the Date of Termination. In the
event the Executive’s employment is terminated pursuant to this Section 10(c),
all of the Executive’s options to purchase capital stock of the Company which
are vested as of the Date of Termination or become vested pursuant to the
immediately preceding sentence may be exercised by the Executive within the
earlier of (i) the tenth anniversary of the date the options were granted or
(ii) one (1) year following the Date of Termination and shall then terminate,
and the Executive (or the Executive’s spouse or heirs) shall be permitted to
exercise such options on a net basis (e.g., by satisfying the exercise price and
withholding tax obligations having withheld a number of option shares that have
a fair market value equal to such obligations).

 

4



--------------------------------------------------------------------------------



 



(d) By the Company for Cause. The Executive’s employment pursuant to this
Agreement may be terminated by written notice to the Executive (“Notice of
Termination”) upon the occurrence of any of the following events (each of which
shall constitute “Cause” for termination): (i) the Executive commits any act of
gross negligence, fraud or willful misconduct causing material harm to the
Company, (ii) the conviction of the Executive of a felony that would reasonably
be expected by the Company to adversely affect the Company or its reputation,
(iii) the Executive intentionally obtains material personal gain, profit or
enrichment at the expense of the Company or from any transaction in which the
Executive has an interest which is adverse to the interest of the Company,
unless the Executive shall have obtained the prior written consent of the Board,
or (iv) any material breach of the Executive of this Agreement, including,
without limitation, a material breach of Section 14 hereof, which breach remains
uncorrected for a period of fifteen (15) days after receipt by the Executive of
written notice from the Company setting forth the breach. In the event the
Executive’s employment is terminated pursuant to this Section 10(d), the
Executive shall be entitled to receive all the Accrued Obligations and no more.
(e) By the Company Without Cause. The Executive’s employment pursuant to this
Agreement may be terminated by the Company at any time without Cause by delivery
of a Notice of Termination to the Executive. In the event that the Executive’s
employment is terminated pursuant to this Section 10(e), the Executive shall be
entitled to receive (i) the Accrued Obligations, (ii) an amount equal to (a) two
hundred percent (200%) of the Executive’s Base Salary and (b) two hundred
percent (200%) of the annual Bonus Target, in each case at the rate in effect
immediately prior to the Date of Termination (without regard to any reductions
of such rate, or failure to increase such rate, in breach of this Agreement),
(iii) to the extent applicable, an amount equal to the Pro Rata Bonus, and
(iv) a lump sum payment equal to the then present value of all major medical,
disability and life insurance coverage to be provided pursuant to Section 9
above through the date twenty four (24) months after the Date of Termination,
provided that under such circumstances the Executive shall make all COBRA
premium payments on his own behalf. The sum of the amounts described in clauses
(ii) and (iv) above are hereafter referred to as the “Section 10(e) Severance
Amount.” The amounts described in clause (i) shall be paid to the Executive no
later than ten (10) days following the Date of Termination; any amount payable
under clause (iii) shall be paid to the Executive no later than five (5) days
following the determination of the amount of such payment, if any. Payment of
the Section 10(e) Severance Amount shall be subject to and conditioned upon the
execution of an agreement by the Executive, in form and substance reasonably
satisfactory to the Company, providing for (I) a full release by the Executive
of the Company, its officers, directors, representatives and affiliates from all
liabilities, obligations or claims, other than those obligations specifically
provided in this Section 10(e) and rights to indemnification, (II) an
affirmation of the Executive’s obligations pursuant to Section 14 hereof and
(III) an agreement by the Executive to immediately repay to the Company one
hundred percent (100%) of the Section 10(e) Severance Amount upon any breach of
such agreement. The Section 10(e) Severance Amount shall be paid to the
Executive no later than ten (10) days following the later of (x) the Date of
Termination and (y) the execution of an agreement by the Executive as specified
in the immediately preceding sentence. Additionally, in the event that the
Executive’s employment is terminated pursuant to this Section 10(e), all of the
Executive’s options to purchase shares of capital stock of the Company which are
unvested as of the Date of Termination

 

5



--------------------------------------------------------------------------------



 



but otherwise scheduled to vest on the first vesting date scheduled to occur
following the Date of Termination, shall immediately vest and become exercisable
on the Date of Termination and all remaining unvested options shall terminate as
of the Date of Termination. In the event the Executive’s employment is
terminated pursuant to this Section 10(e), all of the Executive’s options to
purchase capital stock of the Company that are vested as of the Date of
Termination or become vested pursuant to the immediately preceding sentence may
be exercised by the Executive within the earlier of (i) the tenth anniversary of
the date the options were granted or (ii) one (1) year following the Date of
Termination and shall then terminate, and the Executive (or the Executive’s
spouse or heirs) shall be permitted to exercise such options on a net basis
(e.g., by satisfying the exercise price and withholding tax obligations having
withheld a number of option shares that have a fair market value equal to such
obligations).
(f) By the Executive for Good Reason. The Executive’s employment pursuant to
this Agreement may be terminated by the Executive by written notice of his
resignation (“Notice of Resignation”) delivered within twelve (12) months after
the occurrence of any of the following events (each of which shall constitute
“Good Reason” for resignation): (i) the removal of the Executive from the
position of Chief Operating Officer of the Company, (ii) any material reduction
by the Company of the Executive’s duties or responsibilities, including on a
Change in Control, or the assignment to the Executive of duties materially
inconsistent with such position, which breach remains uncorrected for a period
of thirty (30) days after receipt by the Company of written notice from the
Executive or (iii) any breach by the Company of this Agreement (including the
provisions of Section 3), which breach remains uncorrected for a period of
thirty (30) days after receipt by the Company of written notice from the
Executive. In the event that the Executive resigns for Good Reason pursuant to
this Section 10(f), the Executive shall be entitled to receive, (A) the Accrued
Obligations, (B) an amount equal to (i) two hundred percent (200%) of the
Executive’s Base Salary and (ii) two hundred percent (200%) of the Bonus Target,
in each case at the rate in effect immediately prior to the Date of Termination
(without regard to any reductions of such rate, or failure to increase such
rate, in breach of this Agreement), (C) to the extent applicable, an amount
equal to the Pro Rata Bonus, and (D) a lump sum payment equal to the then
present value of all major medical, disability and life insurance coverage to be
provided pursuant to Section 9 above through the date twenty four (24) months
after the Date of Termination, provided that under such circumstances the
Executive shall make all COBRA premium payments on his own behalf. The sum of
the amounts described in clauses (B) and (D) above are hereafter referred to as
the “Section 10(f) Severance Amount.” All of the amounts described in clause
(A) shall be paid to the Executive no later than ten (10) days following the
Date of Termination; provided that any amount payable under clause (C) shall be
paid to the Executive no later than five (5) days following the determination of
the amount of such payment, if any. Payment of the Section 10(f) Severance
Amount shall be subject to and conditioned upon the execution of an agreement by
the Executive, in form and substance reasonably satisfactory to the Company,
providing for (I) a full release by the Executive of the Company, its officers,
directors, representatives and affiliates from all liabilities, obligations or
claims, other than those obligations specifically provided in this Section 10(f)
and rights to indemnification, (II) an affirmation of the Executive’s
obligations pursuant to Section 14 hereof and (III) an agreement by the
Executive to immediately repay to the Company one hundred percent (100%) of the
Section 10(f) Severance Amount upon any breach of such agreement. The Section
10(f) Severance Amount

 

6



--------------------------------------------------------------------------------



 



shall be paid to the Executive no later than ten (10) days following the later
of (x) the Date of Termination and (y) the execution of an agreement by the
Executive as specified in the immediately preceding sentence. Additionally, in
the event that the Executive’s employment is terminated pursuant to this
Section 10(f), all of the Executive’s options to purchase shares of capital
stock of the Company which are unvested as of the Date of Termination but
otherwise scheduled to vest on the first vesting date scheduled to occur
following the Date of Termination, shall immediately vest and become exercisable
on the Date of Termination and all remaining unvested options shall terminate as
of the Date of Termination. In the event the Executive’s employment is
terminated pursuant to this Section 10(f), all of the Executive’s options to
purchase capital stock of the Company that are vested as of the applicable Date
of Termination or become vested pursuant to the immediately preceding sentence
may be exercised by the Executive within the earlier of (i) the tenth
anniversary of the date the options were granted or (ii) one (1) year following
the Date of Termination and shall then terminate, and the Executive (or the
Executive’s spouse or heirs) shall be permitted to exercise such options on a
net basis (e.g., by satisfying the exercise price and withholding tax
obligations having withheld a number of option shares that have a fair market
value equal to such obligations).
For purposes of this Agreement, a “Change in Control” shall mean any
transactions or series of related transactions pursuant to which any Person (as
defined in Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of
1934, as amended from time to time (the “Exchange Act”)) (other than TPG
Partners IV, LP and the other parties to the operating agreement of IASIS
Investment LLC, a Delaware limited liability company, on the Effective Date or
their respective affiliates) or “group” of Persons (as defined in Section 13(d)
of the Exchange Act), (other than a group including and controlled by TPG
Partners IV, LP and the other parties to the operating agreement of IASIS
Investment LLC, a Delaware limited liability company, on the Effective Date or
their respective affiliates), in the aggregate, directly or indirectly, acquires
beneficially or of record, (i) equity of a Designated Person, as hereinafter
defined, possessing the voting power to elect a majority of the Designated
Person’s governing body (whether by merger, consolidation, reorganization,
combination, sale or transfer of equity, stockholder or voting agreement, proxy,
power of attorney or otherwise) or (ii) all or substantially all of a Designated
Person’s assets. For purposes of this Agreement, “Designated Person” shall mean
IASIS Investment LLC and the Company. Notwithstanding the foregoing, in no event
will a Change in Control occur as a result of the initial public offering of the
Company’s shares of common stock or any secondary offering to the public.
(g) By the Executive Without Good Reason or Executive’s Failure to Extend Term.
The Executive’s employment pursuant to this Agreement may be terminated by the
Executive at any time by delivery of a Notice of Resignation to the Company or
by the Executive providing notice to the Company of his intent not to extend the
Term for any additional period as provided in Section 2(b). In the event that
the Executive’s employment is terminated pursuant to this Section 10(g), the
Executive shall receive the Accrued Obligations and no more.
(h) Date of Termination. The Executive’s Date of Termination shall be (i) if the
Executive’s employment is terminated pursuant to Section 10(b), the date of his
death, (ii) if the Executive’s employment is terminated pursuant to
Section 10(c), the last day of the six-month period referred to in
Section 10(c)(i) or the date of delivery of the last physician’s opinion
referred to in Section 10(c)(ii), as the case may be, (iii) if the Executive’s
employment is terminated pursuant to Section 10(d), 10(e) or 10(f), the date on
which a Notice of Termination is given or such other date as specified in such
Notice, (iv) if the Executive’s employment is terminated pursuant to Section
10(g) (other than as a result of Executive’s failure to extend the Term), one
hundred twenty (120) days after the date the Notice of Resignation is given or
such shorter period as may be determined by the Company and (v) if the Company
or Executive provides notice of its or his intent not to extend the Term for any
additional period as provided in Section 2(b), the expiration of the Term.

 

7



--------------------------------------------------------------------------------



 



(i) Company’s Failure to Extend Term. In the event the Company provides notice
of its intent not to extend the Term for any additional period as provided in
Section 2(b) and the Executive is not then in violation of Section 14 hereof,
the Executive shall be entitled to receive (i) the Accrued Obligations; (ii) an
amount equal to (a) one hundred percent (100%) of the Executive’s Base Salary
and (b) the annual Bonus Target, in each case at the rate in effect immediately
prior to the provision of such notice (without regard to any reductions of such
rate, or failure to increase such rate, in breach of this Agreement); (iii) to
the extent applicable, an amount equal to the Pro Rata Bonus, and (iv) a lump
sum payment equal to the then present value of all major medical, disability and
life insurance coverage to be provided pursuant to Section 9 above through the
date twelve (12) months after the Date of Termination, provided that under such
circumstances the Executive shall make all COBRA premium payments on his own
behalf. The sum of the amounts described in clauses (ii) and (iv) above are
hereafter referred to as the “Section 10(i) Severance Amount.” The amounts
described in clause (i) shall be paid to the Executive no later than ten
(10) days following the Date of Termination; any amount payable under clause
(iii) shall be paid to the Executive no later than five (5) days following the
determination of the amount of such payment, if any. Payment of the Section
10(i) Severance Amount shall be subject to and conditioned upon the execution of
an agreement by the Executive, in form and substance reasonably satisfactory to
the Company, providing for (I) a full release by the Executive of the Company,
its officers, directors, representatives and affiliates from all liabilities,
obligations or claims, other than those obligations specifically provided in
this Section 10(i) and rights to indemnification, (II) an affirmation of the
Executive’s obligations pursuant to Section 14 hereof and (III) an agreement by
the Executive to immediately repay to the Company one hundred percent (100%) of
the Section 10(i) Severance Amount upon any breach of such agreement. The
Section 10(i) Severance Amount shall be paid to the Executive no later than ten
(10) days following the later of (x) the Date of Termination and (y) the
execution of an agreement by the Executive as specified in the immediately
preceding sentence.
(j) Notwithstanding any provision herein to the contrary, the provisions of this
Section 10(j) shall apply to the payment of the Section 10(e) Severance Amount,
the Section 10(f) Severance Amount and the Section 10(i) Severance Amount (the
“Release Payments”). The Release Payments shall be made only if Executive shall
have executed, on or prior to the Release Expiration Date (as defined below),
the release, affirmation and agreement described in Sections 10(e), (f) or (i),
as applicable, hereof (the “Release”) and any waiting periods contained in the
Release shall have expired. In any instance where the execution of a Release is
required, the Company shall deliver the Release in form and substance reasonably
satisfactory to the Company to Executive within five (5) business days following
the date on which Notice of Termination (or Notice of Resignation or notice of
the Company’s intent not to extend the Term for an additional period, as the
case may be and for purposes of this Section 10(j), collectively “Notice of
Termination”) is

 

8



--------------------------------------------------------------------------------



 



given. If Executive fails to execute the Release on or prior to the Release
Expiration Date or timely revokes Executive’s acceptance of the Release
thereafter, Executive shall not be entitled to any Release Payments. The Release
Payments shall be made immediately upon the expiration of any waiting periods
contained in the Release, or if no waiting periods are applicable, within two
business days following Executive’s execution and delivery of the Release to the
Company; provided, however, notwithstanding anything herein to the contrary, in
any case where the date the Notice of Termination and the Release Expiration
Date fall in two separate taxable years, any Release Payments that are treated
as deferred compensation for purposes of Section 409A of the Code shall be made
in the later taxable year. For purposes of this Section 10(j), the “Release
Expiration Date” shall mean the later of (i) Executive’s Date of Termination,
and (ii) the date that is twenty-one (21) days following the date on which the
Company timely delivers a Release to the Executive for Executive’s execution, or
in the event that a termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date.
(k) Other Section 409A Matters.
(i) In any case that a Pro Rata Bonus must be determined, the Company shall make
such determination by the end of the month following the month in which the
Executive’s Date of Termination occurs.
(ii) It is intended that (A) each installment of the payments provided under
this Agreement is a separate “payment” for purposes of Section 409A of the
Internal Revenue Code (the “Code”) and (B) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).
(iii) Notwithstanding anything to the contrary in this Agreement, if the Company
determines (A) that on the date the Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (B) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes
or penalties imposed under Section 409A of the Code if provided at the time
otherwise required under this Agreement then such payments shall be delayed
until the date that is six (6) months after the date of the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) with the Company, or, if earlier, the date of the Executive’s
death. Any payments delayed pursuant to this Section 10(k)(iii) shall be made in
a lump sum on the first day following the end of the six (6) month period
described above, or, if earlier, upon Executive’s death.
(iv) To the extent that any reimbursement, fringe benefit or other, similar plan
or arrangement in which the Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code,
subject to any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.

 

9



--------------------------------------------------------------------------------



 



11. Excise Tax. The parties hereto agree to reasonably cooperate with each other
to minimize any taxes that may be imposed under Section 4999 of the Code which
may include, at the Executive’s election, the Executive waiving a portion of his
payment unless approved by the shareholders.
12. Representations.
(a) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.
(b) The Executive represents and warrants that he is not a party to any
agreement or instrument, which would prevent him from entering into or
performing his duties in any way under this Agreement, and that this is a valid
and binding agreement of the Executive enforceable against him in accordance
with its terms.
13. Assignment; Binding Agreement. This Agreement is a personal contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement shall
inure to the benefit of and be enforceable by the Executive and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to him hereunder had the Executive continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.
14. Confidentiality; Non-Competition; Ownership of Works.
(a) The Executive acknowledges that: (i) the Business is intensely competitive
and that the Executive’s employment by the Company will require that the
Executive have access to and knowledge of confidential information of the
Company relating to the Business, including, but not limited to, the identity of
the Company’s employees, physicians, payors or suppliers, the kinds of services
provided by the Company, the manner in which such services are performed or
offered to be performed, the service needs of actual or prospective patients,
physicians or payors, pricing information and other contractual terms,
information concerning the creation, acquisition or disposition of products and
services, creative ideas and concepts, including clinical and financial systems,
compliance programs and physician relation and retention programs, computer
software applications and other programs, research data, personnel information
and other trade secrets, in each case other than as and to the extent such
information is generally known or publicly available through no violation of
this Section 14 by the Executive or such information is readily discernible (the
“Confidential Information”); (ii) the disclosure of any such Confidential
Information may place the Company at a competitive disadvantage and may do
damage, monetary or otherwise, to the Company’s business; and (iii) the engaging
by the Executive in any of the activities prohibited by this Section 14 may
constitute improper appropriation and/or use of such Confidential Information.
The Executive expressly acknowledges the trade secret status of the Confidential
Information and that the Confidential Information constitutes a protectable
business interest in the Company. Accordingly, the Company and the Executive
agree as follows:

 

10



--------------------------------------------------------------------------------



 



(b) For purposes of this Section 14, the Company shall be construed to include
the Company and its parents and subsidiaries engaged in the Business, including
any divisions managed by the Executive.
(c) During the Executive’s employment with the Company, and at all times after
the termination of the Executive’s employment by expiration of the Term or
otherwise, the Executive shall not, directly or indirectly, whether
individually, as a director, stockholder, owner, partner, employee, principal or
agent of any business, or in any other capacity, make known, disclose, furnish,
make available or utilize any of the Confidential Information, other than in the
proper performance of the duties contemplated herein, or as expressly permitted
herein, or as required by a court of competent jurisdiction or other
administrative or legislative body, provided that the Executive shall promptly
notify the Company so that the Company may seek a protective order or other
appropriate remedy. The Executive agrees to return all documents or other
materials containing Confidential Information, including all photocopies,
extracts and summaries thereof, and any such information stored electronically
on tapes, computer disks or in any other manner to the Company at any time upon
request by the Company and immediately upon the termination of his employment
for any reason.
(d) For a period of twenty four (24) months following the Executive’s Date of
Termination for any reason other than the Company’s failure to extend the Term,
in which case such period shall be reduced to twelve (12) months, the Executive
shall not engage in Competition, as defined below, with the Company or its
subsidiaries within twenty-five (25) miles of the location of any hospital
managed by the Company (or other facility managed by the Company from which in
excess of five percent (5%) of the Company’s annual revenues are derived) at the
time of, or within six (6) months prior to, the Executive’s Date of Termination
or the expiration of the Term, as applicable (each, an “Affected Facility”), or
in which, during the three (3) month period immediately prior to the Executive’s
Date of Termination or the expiration of the Term (as applicable), the Company
had made substantial plans with the intention of establishing operations in such
locality or region. For purposes of this Agreement, “Competition” by the
Executive shall mean the Executive’s engaging in any activities relating to, or
otherwise directly or indirectly being employed by or acting as a consultant or
lender to, or being a director, officer, employee, principal, agent,
stockholder, member, owner or partner of, or permitting his name to be used in
connection with the activities of any entity engaged in significant activities
relating to, the Business. Notwithstanding the foregoing, it shall not be a
violation of this paragraph for the Executive to (ii) be a consultant to, or a
director, officer, employee, or agent of, any entity engaged in the Business
which has hospitals or other facilities within twenty-five (25) miles of any
Affected Facility, so long as the Executive does not provide any services or
advice to, or have any management supervision of, or responsibility for, any
hospital or other facility located within twenty-five (25) miles of any Affected
Facility; or (ii) become the registered or beneficial owner of up to five
percent (5%) of any class of the capital stock of any one or more competing
corporations registered under the Securities Exchange Act of 1934, as amended,
provided that the Executive does not actively participate in the

 

11



--------------------------------------------------------------------------------



 



business of such corporation until such time as this covenant expires. In the
event that the Executive breaches the restrictions set forth in Section 14(d)
following a termination pursuant to Section 10(e), 10(f) or 10(i), the Executive
shall pay the Company “Liquidated Damages” (as hereinafter defined) within ten
(10) days following any such breach. If Executive’s employment is terminated
pursuant to Section 10(e), 10(f) or 10(i) and the Executive has repaid the full
amount of the Liquidated Damages as provided pursuant to the immediately
preceding sentence, the Company shall not be entitled to any remedy, including,
without limitation, additional damages or injunctive relief, upon Executive’s
breach of Section 14(d). “Liquidated Damages” shall mean the Section 10(e)
Severance Amount, Section 10(f) Severance Amount or Section 10(i) Severance
Amount received by the Executive, as the case may be.
(e) For a period of twenty four (24) months following the Executive’s Date of
Termination for any reason other than the Company’s failure to extend the Term,
in which case such period shall be reduced to twelve (12) months, the Executive
agrees that he will not, directly or indirectly, for his benefit or for the
benefit of any other person, firm or entity, do any of the following:
(i) solicit from any physician or physician group doing business with the
Company as of the Executive’s termination, business of the same or of a similar
nature to the business of the Company with such physician or physician group;
(ii) solicit from any known potential physician group business of the same or of
a similar nature to that which has been the subject of a known written or oral
bid, offer or proposal by the Company, or of substantial preparation with a view
to making such a bid, proposal or offer, within six (6) months prior to the
Executive’s termination; or
(iii) recruit or solicit the employment or services of any person who was
employed by the Company upon termination of the Executive’s employment and is
employed by the Company at the time of such recruitment or solicitation.
(f) The Executive will make full and prompt disclosure to the Company of all
inventions, improvements, formulas, data, programs, processes, ideas, concepts,
discoveries, methods, developments, software, and works of authorship, whether
or not copyrightable, trademarkable or patentable, which relate to the actual or
anticipated business, activities or research of the Company and either (i) are
created, made, conceived or reduced to practice by the Executive, either alone,
under his direction or jointly with others during the period of his employment
with the Company, (ii) result from or are suggested by work performed by the
executive for the Company or (iii) result, to any extent, from use of the
Company’s premises or property (all of which are collectively referred to in
this Agreement as “Works”). All Works shall be the sole property of the Company,
and, to the extent that the Company is not already considered the owner thereof
as a matter of law, the Executive hereby assigns to the Company, without further
compensation, all his right, title and interest in and to such Works and any and
all related intellectual property rights (including, but not limited to,
patents, patent applications, copyrights, copyright applications, and
trademarks) in the United States and elsewhere.

 

12



--------------------------------------------------------------------------------



 



(g) The Executive acknowledges that the services to be rendered by him to the
Company are of a special and unique character, which gives this Agreement a
peculiar value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a breach or
threatened breach by him of any of the provisions contained in this Section 14
may cause the Company irreparable injury. The Executive therefore agrees that
the Company may be entitled, in addition to any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining the Executive from any such violation or
threatened violations.
(h) If any one or more of the provisions contained in this Agreement shall be
held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the fullest extent permitted by law.
15. Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes any
other undertakings and agreements, whether oral or in writing, previously
entered into by them with respect thereto. The Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter or effect of this Agreement or otherwise.
16. Amendment or Modification Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.
17. Expenses. Each party shall bear its own expenses in connection with the
negotiation, execution, delivery and performance of this Agreement and the
resolution of any disputes hereunder.
18. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:
To the Executive at the address on file with the Company.
To the Company at:
IASIS Healthcare Corporation
Dover Centre
117 Seaboard Lane, Building E
Franklin, TN 37067
Attention: General Counsel

 

13



--------------------------------------------------------------------------------



 



With copies to IASIS Investment LLC at:
IASIS Investment LLC
301 Commerce Street
Suite 3300
Fort Worth, TX 76102
Attention: Secretary
And
Cleary, Gottlieb, Steen & Hamilton
One Liberty Plaza
New York, NY 10006
Attention: Robert J. Raymond
Any notice delivered personally or by courier under this Section 18 shall be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, shall
be deemed given on the date transmitted by facsimile or three business days
after it is mailed.
19. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.
20. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
21. Governing Law: Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.
22. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
23. Withholding. All payments to the Executive under this Agreement shall be
reduced by all applicable withholding required by federal, state or local law.
24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on October 11, 2010 to be effective on the Effective Date.

            IASIS HEALTHCARE CORPORATION
      By:   /s/ David R. White         Name:   David R. White        Title:  
Chief Executive Officer            /s/ Phil Mazzuca       Phil Mazzuca   

 

15